DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 09 February 2022.
2.  Claims 1-7, 10-17 and 20 are pending in the application.
3.  Claims 1-7, 10-17 and 20 have been allowed.
4.  Claims 8, 9, 18 and 19 have been cancelled.
Allowable Subject Matter
5.  Claims 1-7, 10-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from dependent claim 9 into independent claim 1.  The applicant has incorporated allowable subject matter from dependent claim 19 into independent claim 12.  Since independent claims 1 and 12 contain allowable subject matter the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Kim US 2006/0046689 A1 directed to preventing a legitimate terminal’s user from being damaged to the fraudulent usage of a cloned terminal [abstract].
B.  Kosugi et al US 2020/0067898 A1 directed to preventing accomplishment of unauthorized communication between a terminal and communication peer [abstract].
C.  Hooker et al US 2004/0064699 A1 directed to an authentication algorithm and apparatus for communication between a first device and a second device over a network carrier [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492